By the Court

Atwater, J.
The facts in this case are precisely the same, so far as the questions of law arising thereon are concerned, as in the case of Bailey vs. Garetta M. Merrett, *85in which an opinion has been filed the present term, (7 Minn., p. 159,) and it is unnecessary to discuss them further in this case. The same disposition must be made in this — the judgment is reversed, the cause remanded, and the Defendant given twenty days to answer, after service of a copy of the order to be entered hereon.